DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 6-7, 9-16 and 19-20 are allowed.

The closest prior art, Ohkawa et al. (2012/0175953) discloses determining a current leakage of a battery based on a first voltage measured at a first time and a second voltage measured at a second time (Par.303-304); Miniamiura et al. (2003/0052646) discloses determining a leakage malfunctioning battery based on a voltage difference (Par.65); and outputting a diagnosis signal representing the leakage malfunction (Par.70); Tharp (2006/0087287) discloses determining an internal leakage current based on voltage differences (Par.2); and Honda (2017/0254854) discloses determine a current leakage of a battery (2) based on a battery voltage and a control method for resolving the current leakage (Par.41) (Fig.1), fails to teach alone or in combination:

“determine a current leakage of the battery when a difference between the first measurement value obtained at the first time and a second measurement value which is obtained when the preset condition is satisfied at a second time exceeds a preset reference value, wherein the second measurement value corresponds to charges accumulated in the battery at the second time, and wherein the second time is before the first time and the second measurement value is smaller than the first measurement value”, in combination with all the other elements as recited in independent claims 1 and 15. 
Claims 2-3, 6-7, 9-11, 16 and 19-20 depend from claims 1 and 15 and are allowed for the same reasons as indicated above.

“determine a current leakage of the battery based at least on the first voltage of the battery measured at a first time and the second voltage of the battery measured at a second time, determine a battery control method for resolving the current leakage, and in response to determining the battery control method did not resolve the current leakage, output notification regarding the current leakage to a user”, as disclosed in Claim 12 in combination to all additional elements of the claim. Claims 13-14 depend from claim 12 and are allowable for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262.  The examiner can normally be reached on M-F 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        March 7, 2022